531 N.W.2d 839 (1995)
Charlene KUNZA, f/k/a Charlene Pantze, Appellant,
v.
Curtis PANTZE, Deltauer, Inc., d/b/a The King of Clubs Bar, Respondents.
No. C3-94-1802.
Supreme Court of Minnesota.
May 16, 1995.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Deltauer, Inc., d/b/a The King of Clubs Bar for further review of the decision of the court of appeals filed on February 21, 1995, 527 N.W.2d 846, be, and the same is, granted for the sole purpose of reversing the court of appeals' decision and reinstating the summary judgment entered in favor of the petitioner. See Kryzer v. Champlin American Legion No. 600, 494 N.W.2d 35 (Minn. 1992).
         BY THE COURT:
        /s/ Sandra S. Gardebring
            Associate Justice